377 So. 2d 971 (1979)
Craig MILLS et al., Petitioners,
v.
John P. BALDWIN, Etc., et al., Respondents.
No. 51588.
Supreme Court of Florida.
October 25, 1979.
Rehearing Denied January 8, 1980.
C. Graham Carothers of Ausley, McMullen, McGehee, Carothers & Proctor, Tallahassee, for petitioners.
F.E. Steinmeyer, III of Folsom & Steinmeyer, Tallahassee, for respondents.
Raymer F. Maguire, Jr. of Maguire, Voorhis & Wells, Orlando, for James E. Andrews, Stated Clerk of the General Assembly of the Presbyterian Church in the United States, amicus curiae.
Edward D. Foreman and James W. Martin of Brickley & Martin, St. Petersburg, for William P. Thompson, Stated Clerk of the General Assembly of The United Presbyterian Church in The United States of America, and for Robert L. Thompson, Executive Presbyter of The Presbytery of West Florida, Synod of The South, of The United Presbyterian Church in The United States of America, amicus curiae.

ON REMAND
PER CURIAM.
Upon a grant of certiorari, reported at ___ U.S. ___, 99 S. Ct. 3105, 61 L. Ed. 2d 878 (1979), the Supreme Court of the United States vacated the judgment of this Court in Mills v. Baldwin, 362 So. 2d 2 (Fla. 1978), and remanded the cause for further consideration in light of Jones v. Wolf, ___ U.S. ___, 99 S. Ct. 3020, 61 L. Ed. 2d 775 (1979). We have carefully reviewed Jones v. Wolf and find our decision in Mills v. Baldwin to be not inconsistent with the principles enunciated therein.
Accordingly, our decision in Mills v. Baldwin is hereby reinstated and the cause is remanded to the District Court of Appeal, First District, for proceedings not inconsistent with this decision.
It is so ordered.
ENGLAND, C.J., and ADKINS, OVERTON, SUNDBERG and ALDERMAN, JJ., concur.
BOYD, J., dissents.